DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 9/22/21 is acknowledged.  Claims 33-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-23 & 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allard (20160258671).
Regarding claim 21, Allard teaches an appliance comprising an outer wrapper (52); an inner liner (54); a trim breaker (51) having a wrapper channel (A in Fig. 6b Annotated) that receives a wrapper edge of the outer wrapper and a liner channel (B) that receives a liner edge of the inner liner; an insulation material (55) disposed within an insulating cavity defined between the outer wrapper, the inner liner and the trim breaker; and a multi-component thermal encapsulation material (i.e., glue - see par. 36) defining a pre-mix state (implicit), an application state (implicit) and a sealing state (par. 36), the pre-mix state defined by distinct components of 
Regarding claim 22, Allard teaches an inner liner (54) and outer wrapper (52) that are metallic (par. 36) and the trim breaker (51) is plastic (par. 36).
Regarding claim 23, Allard teaches an insulating cavity (i.e., space between 51, 52, & 54) that defines an at least partial vacuum (see cl. 1).  
Regarding claim 30, Allard teaches an insulation material (55) disposed within the insulating cavity (implied by Fig. 3) that is defined between the outer wrapper (52), the inner liner (54) and the trim breaker (51).
Regarding claim 31, Allard teaches a seal that is a hermetic seal (see Abstract).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 29, & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Allard (20160258671) in view of Nishimoto (EP862032).  
Regarding claim 24, Allard teach(es) the structure substantially as claimed, including a thermal encapsulation material that is an adhesive (i.e., glue - see par. 36); but fail(s) to teach a thermosetting polymer or thermoplastic.  However, Nishimoto teaches an adhesive that is a thermosetting polymer or thermoplastic (p. 6, lines 26-28).  It would have been obvious to one of ordinary skill in the art to substitute an adhesive, as taught by Nishimoto, for the adhesive of Allard, in order to secure the trim breaker to the outer wrapper & inner liner.  
Regarding claim 29, Nishimoto teaches a thermal encapsulation material (i.e., a thermosetting epoxy resin - see p. 6, lines 26-27) having distinct components including first & second components (an epoxy would necessarily have such components).  
Regarding claim 32, Nishimoto teaches a thermal encapsulation material that is a thermoplastic (p. 6, lines 27-28).
Allowable Subject Matter
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 
/MATTHEW W ING/Primary Examiner, Art Unit 3637